DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 05/03/2022 has been entered and is currently under consideration.  Claims 11-20 remain pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 2017/0015045 of record) hereinafter Yamaguchi.
Regarding claim 11, Yamaguchi teaches:
An imprinting apparatus (imprint apparatus 100) comprising:
a resin fluid dispenser configured to supply resin fluid onto a substrate (supply unit 7, imprint material 6, substrate 4; [0037]);
an imaging device configured to capture an image of a resin layer formed on a region of the substrate with the resin fluid supplied from the resin fluid dispenser (measurement unit 40; [0053]); and
a control circuit (control unit 8) including:
a luminance calculation unit configured to determine a distribution of luminance values in the region in the captured image (processor 48; [0053]);
a storage unit that stores a relationship between a thickness of a resin layer and a luminance value (control unit 8; [0053, 0062]); and
a film thickness calculation unit configured to determine a thickness distribution of the resin layer based on the relationship stored in the storage unit and the determined distribution of luminance values (control unit 8; [0053, 0062]), the control circuit configured to:
determine a resin fluid supply condition to form a resin layer in a predetermined thickness range, based on the determined thickness distribution ([0060-0066]); and
control the resin fluid dispenser to supply resin fluid in accordance with the determined resin fluid supply condition ([0060-0066]).
determine a luminance distribution in the region in the captured image ([0060-0066]);
determine a thickness distribution of the resin layer based on a relationship between a thickness of a resin layer and a luminance and the determined luminance distribution ([0060-0066]);
determine a resin fluid supply condition to form a resin layer in a predetermined thickness range, based on the determined thickness distribution ([0060-0066]); and
control the resin fluid dispenser to supply resin fluid in accordance with the determined resin fluid supply condition ([0060-0066]).
Regarding claim 12, Yamaguchi teaches the apparatus of claim 11.
Yamaguchi further teaches wherein the thickness distribution indicates a first subregion in the region of the first substrate having a first thickness and a second subregion in the region of the first substrate having a second thickness greater than the first thickness (Fig 13d: [0060-0066]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 13, Yamaguchi teaches the apparatus of claim 12.
Yamaguchi does not explicitly recite wherein the resin fluid supply condition includes a first drive voltage to be applied to the resin fluid dispenser when supplying the resin fluid onto a subregion corresponding to the first subregion and a second drive voltage to be applied to the resin fluid dispenser when supplying the resin fluid onto a subregion corresponding to the second subregion, the second drive voltage being greater than the first drive voltage.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 14, Yamaguchi teaches the apparatus of claim 12.
Yamaguchi does not explicitly recite wherein the resin fluid supply condition includes a first frequency of a first drive voltage to be applied to the resin fluid dispenser when supplying the resin fluid onto a subregion corresponding to the first subregion and a second frequency of a second drive voltage to be applied to the resin fluid dispenser when supplying the resin fluid onto a subregion corresponding to the second subregion, the second frequency being greater than the first frequency.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 15, Yamaguchi teaches the apparatus of claim 12.
Yamaguchi does not explicitly recite wherein the resin fluid supply condition includes a first speed of movement of the resin fluid dispenser when supplying the resin fluid onto a subregion corresponding to the first subregion and a second speed of the movement of the resin fluid dispenser when supplying the resin fluid onto a subregion corresponding to the second subregion, the second speed being less than the first speed, the movement of the resin fluid dispenser being along a substrate surface.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 16, Yamaguchi teaches the apparatus of claim 12.
Yamaguchi further teaches wherein the resin fluid supply condition includes a first amount of fluid resin supply per unit area when supplying the resin fluid onto a subregion corresponding to the first subregion and a second amount of fluid resin supply per the unit area when supplying the resin fluid onto a subregion corresponding to the second subregion, the second amount being greater than the first amount (Fig 13d: [0060-0066]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 17, Yamaguchi teaches the apparatus of claim 12.
Yamaguchi further teaches wherein the resin fluid supply condition includes a first fluid resin drop location when supplying the resin fluid onto a subregion corresponding to the first subregion and a second fluid resin drop location when supplying the resin fluid onto a subregion corresponding to the second subregion (Fig 13d: [0060-0066]).
Furthermore, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 18, Yamaguchi teaches the apparatus of claim 11.
Yamaguchi further teaches wherein the resin layer formed on the region of the first substrate is a solidified resin layer ([0060-0066]).
Furthermore, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  See MPEP 2115.
Regarding claim 19, Yamaguchi teaches the apparatus of claim 11.
Yamaguchi does not explicitly recite wherein the relationship includes a first relationship between a thickness of a resin layer and a luminance in a case where an under layer of the resin layer is formed of a first material and a second relationship between a thickness of a resin layer and a luminance in a case where an under layer of the resin layer is formed of a second material different from the first material.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 20, Yamaguchi teaches the apparatus of claim 11.
Yamaguchi does not explicitly recite wherein the relationship includes a first relationship between a thickness of a resin layer and a luminance in a case where an illumination light used to capture the image has a first wavelength profile and a second relationship between a thickness of a resin layer and a luminance in a case where the illumination light used to capture the image has a second wavelength profile different from the first wavelength profile.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive.
Applicant argues that Yamaguchi does not teach determination of distribution of luminance values, any storage of a relationship between a thickness of a resin layer and a luminance value, and any determination of a thickness distribution of the resin layer based on them.  Applicant further argues that Yamaguchi does not teach the structure for performing the above functions.  However, Yamaguchi teaches the measurement unit 40 comprises processor 48 which determines the “Discharge Amount Information” based on measurement of luminance from light source 41 ([0053]).  The control unit 8 then uses the “Discharge Amount Information” to determine the film thickness distribution ([0062]).  It is further well known in the art for control units and processors to also store the information which they are using, especially when the processed information is recalled to make further determinations/processing orders.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


                                                                                                                                                                                                     /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743